Case 1:19-cv-02181-CFC-CJB Document 494 Filed 01/27/20 Page 1 of 5 PageID #: 13165




                                            January 27, 2020

  BY CM/ECF & HAND DELIVERY
  The Honorable Christopher J. Burke
  United States District Court for the District of Delaware
  844 N. King Street
  Wilmington, DE 19801

         Re:     Steuben Foods, Inc. v. Shibuya Hoppmann Corporation et al.,
                 C.A. No. 19-2181-CFC-CJB

  Dear Judge Burke:

  This firm, with Sterne, Kessler, Goldstein & Fox, P.L.L.C., represents Defendants Shibuya
  Kogyo Co., Ltd., Shibuya Hoppmann Corp. (collectively, “Shibuya”), and HP Hood, L.L.C., in
  the referenced action. Pursuant to the Court’s oral order of January 13, 2020, we write to explain
  (i) why the Court should stay this case as to the asserted claims of the ’013 and ’435 patents that
  stand rejected in reexamination, and (ii) why an early motion for summary judgment of non-
  infringement of the ’591 patents is appropriate. 1

  I.   The Court should stay the case as to the asserted claims of the ’435 and ’013 Patents.

  In parallel with this case, the Patent Office has opened several proceedings to decide the
  patentability of the ’435 and ’013 patents’ claims. As a consequence of those proceedings, all but
  one asserted claim from the ’435 has been held unpatentable in an IPR decision that the Federal
  Circuit has affirmed. See Steuben Foods, Inc. v. Nestle USA, Inc., 884 F.3d 1352, 1357 (Fed. Cir.
  2018). The sole remaining asserted claim (claim 37) now stands rejected in an ex parte
  reexamination. The asserted claims of the ’013 patent are in a similar state. In an IPR, the Patent
  Office held that some of asserted claims of the ’013 patent are unpatentable, which decision is
  now on appeal to the Federal Circuit. But the four asserted claims of the ’013 patent that
  survived IPR are now undergoing inter partes reexamination and stand rejected. The ’435 and
  ’013 patents expired, respectively, on June 11, 2019, and May 6, 2019.

  There is a high likelihood that all asserted claims in these patents will be invalidated by these
  reexaminations. According to the most current Patent Office statistics, only 20-21% of ex parte
  reexaminations end with all claims surviving. For inter partes reexamination, that rate falls to
  just 6%. Given that the Patent Office has already substantively examined the relevant claims and
  has issued office actions rejecting them, it stands to reason that the claims here stand an even
  lesser chance of surviving than the Patent Office’s statistics would normally suggest. It is
  therefore likely that these claims will never need to be litigated.

  Given this, a stay as to these patents claims is appropriate because (i) a stay would simplify the

         1
            This letter refers to the relevant patents using their last three digits. The six patents-in-
  suit are U.S. Patent Nos. 6,536,188; 6,209,591; 6,475,435; 6,481,468; 6,945,013; and 6,702,985.
Case 1:19-cv-02181-CFC-CJB Document 494 Filed 01/27/20 Page 2 of 5 PageID #: 13166

  The Honorable Christopher J. Burke
  Page 2
  issues in this case; (ii) this case is at an early stage, so a stay will conserve substantial resources;
  and (iii) Plaintiff Steuben will not be prejudiced by a stay.2 Ethicon, Inc. v. Quigg, 849 F.2d
  1422, 1426–27 (Fed. Cir. 1988); UCB, Inc. v. Hetero USA Inc., 277 F. Supp. 3d 687, 690 (D.
  Del. 2017).

                      a. A stay will simplify the issues.

  A stay of the case as to the ’435 and ’013 patents would significantly simplify issues for
  litigation. This simplification will occur, most obviously, because a stay will effectively
  eliminate active litigation of two entire patents, removing issues of infringement, invalidity, and
  damages, and likely others. On claim construction alone, a stay as to the five relevant claims
  would remove as many as seven claim terms that the parties and the Court will no longer need to
  grapple with. Moreover, even if Steuben completely prevails in the reexaminations, the issues in
  this case are likely to be simplified because the Court then will have the benefit of the PTO’s
  expertise in examining (and the patent owner’s statements about) the claims and the prior art.

  Relatedly, not staying the case runs the risk of making the issues more complicated, because
  parallel litigation here, at the Patent Office, and before the Federal Circuit raises the chance of
  inconsistent rulings. UCB, 277 F. Supp. 3d at 690; see also Textron Innovations Inc. v. Taro Co.,
  Civil Action No. 05-486-GMS, 2007 WL 7772169, at *3 (D. Del. Apr. 25, 2007) (“Moreover,
  not staying the proceedings runs the risk of inconsistent adjudications or the issuance of advisory
  opinions.”).

                      b. The early stage of the case favors a stay.

  Despite the near-decade-long pendency of this case, minimal progress was made before its
  transfer here. The parties had done little more than exchange infringement and invalidity
  contentions, submit claim-construction briefing, conduct limited written discovery, and depose a
  single fact witness. As a result, significant work lies ahead for the parties and the Court. For
  example, the parties will need to submit a new round of claim-construction briefs, which the
  Court then will need to rule upon. The parties still need to complete fact discovery. After that,
  expert-witness discovery and dispositive-motion practice will need to be completed. The Court
  has not issued a scheduling order, so there is no trial date. In sum, staying the case as to the
  relevant claims presents the opportunity for a significant savings of the Court’s and the parties’
  resources.

                      c. A stay will not unduly prejudice Steuben.

  Finally, a stay will not unduly prejudice Steuben. The ’013 and ’435 patents have expired, so
  injunctive relief is not available. In the unlikely event that any of the claims survives
  reexamination, money damages for past infringement will be Steuben’s only remedy, and
  Steuben can be compensated for any delay through appropriate application of prejudgment

          2
           The parties agree that this case should be stayed as to the ’468 patent and as to claims
  18 and 19 of the ’013 patent. The parties disagree, however about whether a stay is appropriate
  with respect to the four other asserted claims in the ’013 patent and the one asserted claim in the
  ’435 patent, all of which stand rejected in the Patent Office.
Case 1:19-cv-02181-CFC-CJB Document 494 Filed 01/27/20 Page 3 of 5 PageID #: 13167

      The Honorable Christopher J. Burke
      Page 3
      interest. See e.g., Huvepharma EOOD v. Associated British Foods, PLC, Civil Action No. 18-
      129, 2019 WL 3802472, at *1 (D. Del. Aug. 13, 2019) (stating the only advantage non-movant
      can gain from litigation of expired patents is damages). And there is no reason to think that a stay
      would provide any tactical advantage to either side in addressing the merits of this case.

II.      The Court should permit defendants to file an early summary-judgment motion.

      The Court should allow the defendants to file an early summary-judgment motion that they do
      not infringe any asserted claim of the ’591 patent. The ’591 patent purports to solve a particular
      problem that could arise in aseptic-bottling systems by using a specific type of valve—one that,
      when opening and closing, has a valve stem or piston that moves between (i) the sterile region
      where food is bottled, and (ii) a non-sterile region. Exposing the valve stem to the non-sterile
      region and then reinserting it into the sterile region risks contaminating the sterile region and the
      food product itself. Figures 23 and 24 of the ’591 patent (with color added for ease of exposition)
      illustrate the problem:

                                                                When the valve is closed, as shown on
                                                                the left, the red portion of the valve stem
                                                                is in the non-sterile pink region. When
                                                                the valve is opened, as shown on the
                                                                right, the red portion of the valve stem
                                                                moves from the non-sterile pink region
                                                                into the sterile green region, where it
                                                                risks contaminating the purple foodstuffs
                                                                as they are bottled.

                                                                The ’591 patent’s solution to this
                                                                problem is shown in Figs. 25 and 26
                                                                (again, with color added):

                                                                The red portion the valve stem no longer
                                                                moves into the pink non-sterile region;
                                                                instead, it moves into a new, orange,
                                                                continuously sterilized second sterile
                                                                region. There is still a portion of the
                                                                valve stem that moves back and forth
                                                                between the pink non-sterile region and
                                                                the orange second sterile region, which
                                                                could potentially introduce contaminants
                                                                into the orange region. To address this
                                                                potential contamination, the orange
                                                                second sterile region is “continuously
                                                                sterilized” so that any contaminants
      carried into it are eliminated before they can be carried by the red valve stem portion into the
      green first sterile region. See ’591 patent at 14:44-63.

      Shibuya’s machines operate in a fundamentally different way: They use a bellows valve, which
Case 1:19-cv-02181-CFC-CJB Document 494 Filed 01/27/20 Page 4 of 5 PageID #: 13168

  The Honorable Christopher J. Burke
  Page 4
  includes a solid, flexible, concertinaed (i.e., accordion-like) barrier that separates the sterile
  region where the food is located from the non-sterile region where the moving parts of the valve
  are located. Because of that flexible barrier, the contamination problem allegedly addressed by
  the ’591 patent never arises in a bellows valve, and thus Shibuya’s machines neither need nor use
  the patented solution.

  Before this case was transferred from the Western District of New York, that court granted a
  similar motion for summary judgment of noninfringement in a related case. See Decision and
  Order, Steuben Foods, Inc. v. GEA Process Engineering Inc., No. 12-cv-00904, Dkt. No. 432
  (W.D.N.Y. Mar. 17, 2017) (“D&O”) (adopting Report and Recommendation, Dkt. No. 356
  (W.D.N.Y. Aug 26, 2016)); see also Report and Recommendation, Dkt. No. 292 (W.D.N.Y. Apr.
  4, 2016). While the precise structure of the valve in that case is different from the valve in the
  Shibuya machines, the valves are similar in the key respect that both use a flexible barrier to
  separate the valve mechanism from sterile region where the food is filled into bottles, thus
  avoiding the problem that the ’591 patent is designed to solve and eliminating the need for a
  continuously sterilized second sterile region. As a result of the flexible barrier, the court ruled, no
  reasonable jury could find that the accused systems extended a portion of the valve from the
  continuously sterilized second sterile region into the first sterile region and retracted the portion
  of the valve from the first sterile region back into the continuously sterilized second sterile
  region, as would be required for infringement.

  Steuben attempted to avoid summary judgment by arguing that a sterile region should not be
  defined by physical barriers or boundaries but could instead be considered as an arbitrary region
  in three-dimensional space. The court rejected that argument, saying: “Plaintiff has offered no
  explanation for how a ‘sterile region’ consisting of a fixed area undefined by any physical
  boundary could be separated from a non-sterile area and filled by sterilizing media.” D&O at 10.
  The court also rejected Steuben’s argument that the valve piston should be understood to move
  “into” a sterile region even when a flexible physical barrier prevents any possibility of
  contamination of the sterile region by the piston: “the ’591 Patent’s specification makes it clear
  that when a portion of the valve moves from one region into another, it interacts with the
  contents of each region, such that contaminants may be passed back and forth. In this context,
  the word ‘into’ cannot fairly be construed to include situations where the relevant portion of the
  valve is separated from the second region by a physical barrier.” Id. at 7.

  Because there is no dispute of material fact as to the structure and operation of Shibuya’s valve,
  which Steuben has inspected, Steuben’s infringement contentions fail to articulate a viable
  theory of infringement. This Court should entertain an early summary-judgment motion that will
  eliminate the ’591 patent from this case just as it was eliminated from the GEA case in New
  York. Shibuya and Hood should not have to expend resources on expert reports and discovery
  when Steuben’s infringement theories for this patent are insufficient on their face.

                                                         Respectfully submitted,

                                                         /s/ Karen E. Keller

                                                         Karen E. Keller (No. 4489)
Case 1:19-cv-02181-CFC-CJB Document 494 Filed 01/27/20 Page 5 of 5 PageID #: 13169

  The Honorable Christopher J. Burke
  Page 5
  cc:   Clerk of the Court (by hand delivery)
        All counsel of record (by e-mail)
